Citation Nr: 1734811	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  11-17 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for malaria.

4.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1950 to September 1953.  The Veteran served in the Korean War.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board previously remanded this case in July 2015 and September 2016 for further development.

Previously appealed issues of service connection for cold injuries of the bilateral upper and lower extremities, and service connection for posttraumatic stress disorder were granted in May 2011 and July 2013 rating decisions, and are no longer before the Board.

In his June 2011 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  The RO notified the Veteran of a June 2015 scheduled hearing but the Veteran did not appear.  The notification was not returned as undeliverable and therefore the Veteran is presumed to have received the notice.  He did not request to reschedule the hearing.  As such, the hearing request is considered withdrawn.  38 C.F.R. § 20.702(d) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's bilateral hearing loss disability is due to service.

2.  The evidence is in equipoise as to whether the Veteran's tinnitus is due to service.

3.  The Veteran does not have asbestosis.

4.  The Veteran does not have malaria.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for malaria have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for asbestosis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist since return of this case to the Board.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
II. Legal Criteria

Establishing direct service connection generally requires (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a).  Certain chronic diseases, which includes sensorineural hearing loss and tinnitus, which are organic disease of the nervous system, may be presumptively service connected if they manifest to a compensable degree within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309.  When a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptoms.  38 C.F.R. § 3.303(b). Service connection may also be granted for any injury or disease diagnosed after discharge when the evidence establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

The Board has reviewed the record in conjunction with this case.  Although the Board must provide reasons and bases supporting this decision, the Board need not discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis will focus specifically on what the evidence shows, or fails to show.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Furthermore, in determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet. App. at 49.

Lay evidence, if competent and credible, may establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

III. Analysis

a. Bilateral Hearing loss disability

The Veteran contends that he has a bilateral hearing loss disability due to acoustic trauma suffered while in service.  Based on the record, the Board concedes that it is at least as likely as not that the Veteran was exposed to acoustic trauma in combat conditions.

For the purposes of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A February 2017 VA examination report that the Veteran has a current bilateral hearing loss disability as defined by regulation.  38 C.F.R. § 3.385

The February 2017 VA examiner stated she could not provide an etiological opinion without resorting to mere speculation because in-service audiograms were unavailable.  A previous March 2011 VA examination report reflects substantially the same conclusion as the February 2017 examination.  Indeed, the only service treatment record (STR) available is a separation examination that provides no audiometric values.  The RO, after appropriate development attempts, issued a formal finding of unavailability of STRs after the National Personnel Records Center reported such records were likely consumed by the National Archives and Records Administration fire of July 12, 1973.

The Board has considered the Veteran's in-service acoustic trauma, his lay statements concerning his symptomatology, and the February 2017 and March 2011 VA examinations that indicate etiological opinions could not be provided without resorting to speculation.  Based on the foregoing, the Board finds the evidence to be in relative equipoise.  As the evidence is in equipoise, reasonable doubt shall be resolved in favor the Veteran, and the claim for bilateral hearing loss disability granted.

b. Tinnitus

The Veteran has complained of constant tinnitus due to acoustic trauma suffered while in service.  Based on the record, the Board concedes it is at least as likely as not the Veteran was exposed to acoustic trauma in combat conditions.  The Veteran is competent to report his tinnitus symptomatology.

Similar to hearing loss, the February 2017 VA examiner stated she could not provide an etiological opinion of tinnitus without resorting to mere speculation because in-service records were unavailable.  A March 2011 VA examination reflects substantially the same conclusion as the February 2017 examination.

The Board has considered the Veteran's in-service acoustic trauma, his lay statements concerning his symptomatology, and the February 2017 and March 2011 VA examinations that reflect etiological opinions could not be provided without resorting to speculation.  Based on the foregoing, the Board finds the evidence to be in relative equipoise and the claim for tinnitus shall be granted.

c. Malaria

The Veteran contends that he suffers from malaria or residuals of malaria from service.  The Board notes the Veteran reported treatment for malaria while in Korea and Camp Gordon Georgia; however, these records, if they existed, were likely destroyed in the aforementioned National Archives fire.  

The Veteran's separation examination indicated no issues with malaria in service or upon discharge.  Post-service treatment records are devoid of treatment or diagnosis of malaria or malaria residuals.  A VA examiner completed a January 2013 Disability Benefits Questionnaire and specifically noted a finding of no infectious diseases.  The clinical findings of the January 2013 report serves as competent medical evidence that outweighs the Veteran's lay allegations of residuals of malaria.  Moreover, even if the Veteran suffered from malaria in service, there is no indication the Veteran suffered from a malaria-related disability during the appeal period.  Accordingly, the Board finds a lack of competent evidence of a current disability.

The Board finds that the evidence preponderates against the Veteran's claim for service connection for malaria.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
d. Asbestosis

The Veteran contends that he suffers from asbestosis.  The record is devoid of treatment or diagnosis of asbestosis or another respiratory disability.  The Veteran's separation examination indicated no respiratory issues.  A VA examiner completed a January 2013 Disability Benefits Questionnaire and specifically noted a finding of no respiratory conditions.  A previous September 2011 VA general medical examination reflects that the lungs were clear to auscultation, and no abnormalities were present after inspection.  

Aside from listing asbestosis on his original application for compensation, the record lacks any indication the Veteran suffered from asbestosis or a respiratory disability during the appeal period, was ever exposed to asbestos, or has complained of respiratory disability symptomatology.  The clinical findings of the aforementioned January 2013 and September 2011 examination serve as competent medical evidence that outweigh the Veteran's lay allegations of asbestosis.  Accordingly, the Board finds a lack of competent evidence of a current disability.

The Board thus finds that the evidence preponderates against the Veteran's claim for service connection for asbestosis.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for malaria is denied.

Entitlement to service connection for asbestosis is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


